Citation Nr: 9908566	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased rating for residuals of 
diskectomy, hemilaminectomy and fusion at C6 to C7, currently 
rated 40 percent disabling.

Entitlement to an increased rating for residuals of lumbar 
disc disease at L5 to S1, currently rated 20 percent 
disabling.

Entitlement to an increased (compensable) rating for 
residuals of thoracotomy and T7 to T8 diskectomy.

Entitlement to an increased (compensable) rating for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
January 1993.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") from an April 15, 1998 decision of 
the Board of Veterans' Appeals (the Board) that, pertinent to 
this order, granted increased ratings for his cervical spine 
and lumbar spine disabilities and denied increased rating for 
the thoracic spine disability and pes planus.  The Court 
vacated the part of the April 1998 Board decision that 
addressed these issues and remanded the case to the Board.  
[redacted]. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The parties to the joint motion to remand the four issues 
addressed herein agreed that the holding in DeLuca v. Brown, 
8 Vet. App. 202, 205-08 (1995) required further consideration 
of the disability affecting each segment of the spine with 
regard to additional limitation of motion due to pain and 
flare-ups.  Concerning pes planus, the parties agreed that in 
addition to the application of DeLuca, a discussion of the 
relevant rating criteria for the 10 percent evaluation was 
required.

The pertinent legal precedent requires that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca, supra. (emphasis added).  The Court has 
reminded the Board that an evaluation must be based upon the 
factors that appear within the rating criteria.  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  

The fulfillment of the VA duty to assist a veteran includes 
providing a thorough and contemporaneous medical examination.  
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, 
the case is remanded for further development as follows:

1.  The appellant and his representative 
should be advised that they are permitted 
to submit additional evidence or argument 
directed to the issues on appeal.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for an increased ratings for pes 
planus and disability of the cervical, 
thoracic and lumbar spine.  

After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should secure copies of any current, 
outstanding VA treatment records.  

3.  The RO should arrange for a VA 
examination by an orthopedist and a 
neurologist, if available, to determine the 
nature and extent of severity of the 
veteran's pes planus and disability of the 
spine.  Any further indicated special studies 
should be conducted.  The claims file, the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to conduction 
and completion of the examinations and the 
examination reports must be annotated in this 
regard.  

The examiners should record pertinent medical 
complaints, symptoms, and clinical findings, 
including ranges of motion of the segments of 
the spine and the feet in degrees of arc with 
an explanation as to what is the normal range 
of motion, the extent of any instability, and 
pain on use, and comment on the extent of the 
functional limitations caused by the above 
mentioned disabilities.  Regarding any flare-
ups described by the veteran, the examiners 
should elicit information regarding the 
frequency, duration, precipitating cause and 
source of relief.  It is requested that the 
examiners provide explicit responses to the 
following questions:

(a)  Does any service-connected disability of 
the feet or the spine cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the examiners 
comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the spine segments or the 
feet, and the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disabilities of 
the spine or the feet, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiners 
should carefully elicit all of the 
veteran's subjective complaints 
concerning the aforementioned disorders.  
The examiners should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  

The examiners in recording pertinent 
medical complaints, symptoms, and 
clinical findings, should identify those 
that pertain to each of the factors 
provided in the rating criteria under 
Diagnostic Codes 5276, 5290, 5291, 5292 
and 5293, as applicable, and which should 
be provided to the examiners.  Any 
opinions expressed by the examiners as to 
the nature and extent of severity of the 
disabilities of the spine and pes planus 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the increased rating issues 
under consideration with application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, DeLuca 
v. Brown and Drosky v. Brown.  

If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


